DETAILED ACTION
Claim 1 is pending.
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Please update the status of the parent application 14/750,100 in paragraph [0001] of the specification.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,069,600 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions performed by the operations of claim 1 of the instant application is same and obvious as the functions performed by the operation of claim 1 of patent  US 9,069,600 B2. 
The differences are bolded in the table below:
Instant Application 17/163,074
US Patent No. US 9,069,600 B2
(a)1. A method for supporting the execution of a multicomponent software application (MCSA) in a virtual computer system, the method comprising: 

(b) obtaining information about the MCSA, the information including resource requirements of individual components of the MCSA and performance objectives of at least some of the individual components; 

(c) obtaining information about computing resources of multiple virtual machines (VMs) in the virtual computer system; using computer software to determine an allocation of the computing resources among the multiple VMs in which the multiple components of the MCSA are to execute, the determination of the allocation being based on the information about the MCSA and the information about the computing resources of the VMs;

(d) monitoring performance of the MCSA during execution of the multiple components, the monitoring being specific to the performance objectives of at least some of the individual components of the MCSA; and 











(e) based on the monitoring that is specific to the performance objectives of at least some of the individual components, using computer software to automatically adjust the allocation of the MCSA computing resources among the VMs in which the components of the MCSA execute.
(a)1. A method for supporting the execution of a multicomponent software application (MCSA) in a virtual computer system, the method comprising: 

(b)obtaining information about the MCSA, the information including resource requirements of individual components of the MCSA and performance objectives of at least some of the individual components; 

(c) obtaining information about computing resources of multiple virtual machines (VMs) in the virtual computer system; using computer software to determine an allocation of the computing resources among the multiple VMs in which the multiple components of the MCSA are to execute, the determination of the allocation being based on the information about the MCSA and the information about the computing resources of the VMs; 

(d) monitoring performance of the MCSA during execution of the multiple components, the monitoring being specific to the performance objectives of at least some of the individual components of the MCSA; 

(e) using computer software to automatically adjust the allocation of the MCSA computing resources among the VMs in which the components of the MCSA execute based on the monitoring that is specific to the performance objectives of at least some of the individual components; 

(f) determining if additional physical resources have been added to the virtual computer system; and 

(g) in response to additional physical resources being added to the virtual computer system, using computer software to automatically adjust allocation of the additional physical resources among the VMs in which components of the MCSA execute; 

(h)wherein automatically adjusting the allocation is implemented without migrating any VM from the physical computer on which the VM executes; and 

(i) wherein the MCSA comprises a first set of components and a nested MCSA, the first set of components executing on a first set of VMs, the nested MCSA comprising a second set of components executing on a second set of VMs, wherein automatically adjusting the allocation comprises modifying a first resource pool associated with the MCSA and modifying a second resource pool within the first resource pool and associated with the second set of VMs, based on the modification to the first resource pool.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,069,600 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions performed by the operations of claim 1 of the instant application is same and obvious as the functions performed by the operation of claim 1 of patent  US 9,069,600 B2. The difference between the instant application and the patent is that the patent has more defined specific limitations for each of the steps of the claim further narrowing the limitation of the claimed invention. It would have been obvious to a person of ordinary skill of the art at the time of invention to read the broader claim of the instant application 17/163,074 into the narrower limitation of the patent US 9,069,600 B2 as the broader limitations are anticipated and encompass the narrower limitations of the patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8,286,174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions performed by the operations of claim 1 of the instant application is same and obvious as the functions performed by the operation of claim 1 of patent  US 8,286,174 B2.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8,286,174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions performed by the operations of claim 1 of the instant application is same and obvious as the functions performed by the operation of claim 1 of patent  US 8,286,174 B2. The difference between the instant application and the patent is that the patent has more defined specific limitations for each of the steps of the claim further narrowing the limitation of the claimed invention. It would have been obvious to a person of ordinary skill of the art at the time of invention to read the broader claim of the instant application 17/163,074 into the narrower limitation of the patent US 8,286,174 B2 as the broader limitations are anticipated and encompass the narrower limitations of the patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,908,967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions performed by the operations of claim 1 of the instant application is same and obvious as the functions performed by the operation of claim 1 of patent  US 10,908,967 B2.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,908,967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions performed by the operations of claim 1 of the instant application is same and obvious as the functions performed by the operation of claim 1 of patent  US 10,908,967 B2. The difference between the instant application and the patent is that the patent has more defined specific limitations for each of the steps of the claim further narrowing the limitation of the claimed invention. It would have been obvious to a person of ordinary skill of the art at the time of invention to read the broader claim of the instant application 17/163,074 into the narrower limitation of the patent US 10,908,967 B2 as the broader limitations are anticipated and encompass the narrower limitations of the patent.
Only a table for comparing 17/163,074 and US Patent No. US 9,069,600 B2 is provided for brevity purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santos et al. (US Patent No. 7,861,247), in view of Rosu et al. (US Patent No. 7,607,129).

Santos and Rosu were cited in IDS filed on 08/26/2021.

Regarding claim 1, Santos teaches the invention substantially as claimed including a method for supporting the execution of a multicomponent software application (MCSA) in a virtual computer system, the method comprising: 
obtaining information about the MCSA, the information including resource requirements of individual components of the MCSA and performance objectives of at least some of the individual components (col 5, lines 9-18; the embodiment allows multiple applications, multiple application components, or some combination thereof to co-exist on the same infrastructure; col 6, lines 24-44; lines 58-62; each application component has requirements on the type of servers on which it can be hosted. For each application component has a minimum required capacity (e.g., 2 CPUs, 1.5 GB RAM). These requirements can be compared to each server's attribute values for making assignment decisions. Let P be the set of server attributes (or properties) that are of interest to a particular application, such as processor type, processor speed, number of processors, memory size, disk space, and so on.); 
obtaining information about computing resources of multiple virtual machines (VMs) in the virtual computer system (col 2, lines 55-67 through col 3, lines 1-3; The computing resources of the servers 102 can be virtualized over the high speed network fabric 108, such that the computing resources (e.g., processing, memory, storage) of each server 102 are capable of being simultaneously shared by numerous applications and users; col 3, lines 12-30; col 4, lines 7-51; col 26, lines 59-65; If a single server is assigned to host multiple application components at the same time, either under the same operating system, or possibly under different operating systems using virtual machines, it is necessary to insure that, first, the server is feasible for all hosted components; and second, the aggregate capacity required by all these components does not exceed the capacities of the server's capacitated attributes); 
using computer software to determine an allocation of the computing resources among the multiple VMs in which the multiple components of the MCSA are to execute, the determination of the allocation being based on the information about the MCSA and the information about the computing resources of the VMs (col 3, lines 12-30; col 4, lines 7-51; col 26, lines 59-65; Resource assignment 210 involves deciding whether sufficient server and network resources exist in the infrastructure to accommodate the application's resource requirements, and if so, choosing the specific instances of resources from the infrastructure for use by the applications. The resource assignment block 210 requires knowledge of both the physical resources and application requirements contained in the application and resource models 206, 208. The resulting resource assignment decision (block 214) is then delivered to an application deployment engine, which configures the switches and servers and installs associated application components on the servers); 

Santos teaches dynamically reallocating and redistributing resource among all running applications to achieve high resource utilization to meet specific resource needs of the applications (See at least col 3, lines 12-20; lines 40-48; As each application's real time workload varies over time, resources can be dynamically re-allocated and re-distributed among all running applications to achieve high resource utilization) but does not specifically disclose monitoring performance of the MCSA during execution of the multiple components, the monitoring being specific to the performance objectives of at least some of the individual components of the MCSA; and 
based on the monitoring that is specific to the performance objectives of at least some of the individual components, using computer software to automatically adjust the allocation of the MCSA computing resources among the VMs in which the components of the MCSA execute.

However Rosu teaches supporting the execution of a multicomponent software application (MCSA) in a virtual computer system (See at least col 6, lines 51-53; the application 200 is partitioned into at least two executable programs. Each of the executable programs is run on a separate virtual machine). Rosu also teaches monitoring performance of the MCSA during execution of the multiple components, the monitoring being specific to the performance objectives of at least some of the individual components of the MCSA (Fig. 4, step 414; col 8, lines 28-44; Once the virtual machines are assigned to the servers, the application is started, and the virtual machine monitoring and migration unit begins to monitor the workload of the virtual machines (step 414). As known, the workload is monitored by measuring application-independent server characteristics, such as idle time or swapping rate. The monitoring unit monitors the virtual machines to determine if there is an imbalance in the workload between the servers, an overload in the servers, or an underload in the servers); and 
based on the monitoring that is specific to the performance objectives of at least some of the individual components, using computer software to automatically adjust the allocation of the MCSA computing resources among the VMs in which the components of the MCSA execute (col 5, lines 48-53; col 6, lines 51-53; col 8, lines 28-44; The movement of virtual machines and their associated application partitions may be triggered by various policy goals, including balancing server load, reducing latency between communicating partitions, or providing additional resources to certain applications. In the case of load balancing, for example, as the load of a particular partition increases, the virtual machine hosting it is migrated to another server with more available resources, or the available capacity on its current server is increased by migrating other VMs to alternate servers.).

It would have been obvious to one of ordinary skill in art at the time of invention was made to incorporate the feature of Rosu into method of Santos to have monitoring performance of the MCSA during execution of the components and adjusting the allocation of the MCSA computing resource among the VMs. The modification would have been obvious because one of the ordinary skills of the art would utilize the feature of Rosu to have monitoring performance of the MCSA during execution of the components and adjusting the allocation of the MCSA computing resource among the VMs for being able to provide the resource required as the workload of the application change during execution and thereby provide the performance expected for the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195